Case 1:20-cv-07197-PGG-KHP Document 40
                                    37 Filed 09/18/20
                                             09/17/20 Page 1 of 1




                               MEMO ENDORSED

                               The motion to dismiss for lack of personal
                               jurisdiction is denied as moot. The Clerk of
                               the Court is directed to terminate the
                               motion. (Dkt. No. 11)




                               September 18, 2020
